Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaemmerer et al. 2016/0250476.
Concerning claim 1 Kaemmerer et al. teach a pair of leads 20A and 20B that have individually addressable electrodes that can be controlled by a switch module. Thus each individually addressable electrode has a wire connecting the electrode 24, 26 to the switch module. Thus first lead has a first wire and a second wire with first electrode and second electrode corresponding connected thereto and in electrical communication. Likewise second lead has third and fourth electrodes in electrical communication with the third and fourth electrodes. Each electrode is capable of either measuring impedance or providing stimulation depending on the switch module. Each electrode is capable of measuring impedance independent of the other. It is noted that with respect to claim 1, Applicant is only claiming the leads and thus leads that are capable of measuring and providing stimulation. Moreover, different vectors are selected when different electrode pairs are selected and thus the leads of Kaemmerer are capable of stimulation and measuring at the same time (applicant’s claim 21). Also note box 108 of figure 4. While Applicant finally claims a control circuit and electric field generating circuit in  their claim 4, there is nothing about measuring and determining impedance associated with those circuits

Claim 6 - 9, 11 merely recite capabilities of the leads and add no structure. Moreover the structure (e.g. electric field generating circuit) that provides/determines the stimulation parameters are not claimed. Each lead is capable of being fully or partially implanted in a subject. Each lead is capable of carrying frequencies in 100 kHz to 300 kHz range, capable of delivering less than 100 pA and carrying field strengths of .25 V/cm to 1000 V/cm.
For claims 2 to 3, see electric field generating unit 64.
For claim 4 see control circuitry 60.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al. 2016/0250476 in view of Perryman et al 10,265,530. Applicant differs from Perryman in reciting electrodes spaced apart by at least 1 mm, which would have been an obvious desired choice depending on the concentrate of stimulation desired. Perryman et al is cited (claim 15) is cited as showing spacing of 1 mm to 6 mm.
Claim(s)  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al. 2016/0250476 in view of Cook et al. US 10,238,862. Applicant differs from Kaemmerer et al. in reciting frequencies used above 10 Khz. However Cook et al. is cited as showing that the types of brain stimulation used by Kaemmerer may extend up to about 10Khz  (column 42  line 60)  range and would have been considered obvious at the time prior to Applicant’s earliest priority date for treating various ailments of the brain.

Response to Arguments
Applicant's arguments filed 3-21-22 have been fully considered but they are not persuasive. As noted above in the rejection of claim 1 over Kaemmerer et al., Applicant’s amendment do not distinguish over Kaemmerer since unique vectors exist as different electrode combinations between the leads are chosen. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792